Citation Nr: 1502368	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-12 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1968 to February 1970 including a year of service in Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Service connection for tinnitus was granted in that decision.  

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA/VBMS.


FINDING OF FACT

Bilateral hearing loss disability was not present until more than one year following the Veteran's discharge from active service, and it is not related to the Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1110 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 1024), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The duty to notify has been satisfied inasmuch as the RO's March and April 2011 letters provided the Veteran with all required notice prior to the initial adjudication of the claim.  Further, following receipt of an opinion from the Veteran's treating primary care physician, the VA sent him a letter in March 2012 requesting that he submit any as-yet not obtained treatment records related to his hearing loss disability.  He did not identify any additional relevant medical records subsequent to this letter.  The claim was most recently adjudicated in the April 2013 supplemental statement of the case.  

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with VA examinations to determine the etiology of his hearing loss in April 2011, March 2012 and September 2012 with the examiner's additional opinion dated in December 2012.  In addition to examining the Veteran, the examiners reviewed the Veteran's pertinent history and appropriately supported the opinions provided.  Therefore, the Board has found the examination reports in combination to be adequate for adjudication purposes.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran contends that service connection is warranted for bilateral hearing loss because he has current hearing loss due to in-service noise exposure.  He urges that his hearing loss originates from the same acoustic trauma as his service-connected tinnitus.  

The Veteran's service treatment records reveal audiological examinations to include at the time of entrance into and separation from service.  The June 1968 report at entrance reflects hearing within normal limits with from 500 to 4000 Hertz except for 'mild' hearing loss of 30 decibels (dB) at 500 Hertz in the left ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
-
5
LEFT
30
15
5
-
5



Clinical examination of the ears was normal.  He did not report hearing loss in his accompanying report of medical history.  

The February 1970  report of medical examination at separation shows hearing within normal limits from 500 to 4000 Hertz bilaterally with the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
10
LEFT
10
15
15
10
10

Clinical examination of the ears was normal.  He denied hearing loss in his report of medical history.  

The Veteran's claim for service connection filed in February 2011 reflects his assertion that his hearing loss began in 1969.  

VA treatment records include a January 2011 hearing aid evaluation showing complaints of 'increased' hearing loss and tinnitus  He reported acoustic trauma in service in the form of a year of artillery experience in Vietnam.  The diagnosis was normal hearing through 1000 Hertz sloping to moderately-severe sensorineural hearing loss bilaterally.  Hearing aids were ordered, and it was noted that the Veteran had not previously used hearing aids.  

The Veteran was afforded a VA examination in April 2011 to determine the etiology of his bilateral hearing loss.  The examiner reviewed the claims folder and  noted the audiograms in service.  The Veteran reported in-service noise exposure from gunfire and artillery with no hearing protection, but no civilian exposure.  

On audiogram, puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
AVG
RIGHT
15
25
25
60
60
42.5
LEFT
20
20
30
55
60
41.25

Maryland CNC word list speech recognition score was 96 on the right and 100 on the left.  

The examiner diagnosed sensorineural hearing loss but opined that it was not a result of service noise exposure.  He reasoned that the Veteran's hearing was normal upon separation from service.  The examiner did find that tinnitus was incurred in service, stating that while there is no current test for tinnitus, there are a wide range of underlying causes of tinnitus and the Veteran reported that it began in service.  

In response to the denial of his claim in May 2011, the Veteran submitted a statement from his primary care physician, M. H., M.D., stating as follows:

[The Veteran] is currently diagnosed with hearing loss.  The condition is often the result of acoustic trauma.  I am familiar with [the Veteran's] medical history.  Since [the Veteran] has not suffered any disease severe enough to have caused the hearing loss, it is my opinion as his treating physician that this condition is (_ more than likely) (_likely as not) (Xprobably) a direct result of acoustic trauma suffered from artillery fire while service in Viet Nam.  

The Veteran was afforded another VA examination in August 2011 wherein the examiner was instructed to review the entire claims folder including Dr. H.'s report.  The examiner reviewed the claims folder and diagnosed sensorineural hearing loss, specifically not checking off the box indicating a significant change in hearing threshold in service in either ear.  The examiner opined that the hearing loss was not at least as likely as not caused by or a result of service based on normal hearing thresholds during and at separation from service.  The examiner noted that although there was noise exposure in service, with no subsequent civilian noise exposure, the audiograms in June 1968 and February 1970 showed hearing within normal limits except for mild loss at 500 Hertz in the left ear on enlistment exam.  The examiner further opined that hearing loss did not exist prior to service.  

The Veteran was afforded a third VA examination in September 2012.  He again reported hearing loss related to acoustic trauma in service.  The examiner reviewed the claims folder and diagnosed sensorineural hearing loss, but concluded that it was not at least as likely as not caused by or a result of his active service nor was there a significant threshold shift in service in either ear.  The examiner noted that the within normal limits findings on audiogram at the time of separation in February 1970 support a finding of no hearing loss related to military noise exposure.  The examiner noted that she knew of no research supporting delayed onset of hearing loss after noise exposure.  The examiner did check off 'yes' to the question of whether hearing loss existed prior to service, checking 'no' to whether the right ear was aggravated beyond the natural progress of the disease in service but 'yes' as to the left ear.  The rationale was that the left ear had a mild hearing loss but this rose to normal hearing.  The examiner noted that the Veteran reported that he had no civilian occupational noise exposure prior to or after the military, and that hearing protection was used with post-service recreational noise exposure.  It was noted that there was no reported family history of hearing loss and no reported head trauma.  The Veteran stated he recalled earaches as a child but no required medical attention.  

An additional medical opinion and clarification was obtained in December 2012 from the examiner who conducted the September 2012 examination.  The report includes instructions to the examiner including a restatement of the opinion requested in the last examination.  "The previous two VA examiners provided negative medical opinions that the veteran's current hearing loss was not related to military service as his hearing was within normal limits at the time of separation.  However, even though the veteran's hearing was within normal limits [WNL] for VA purposes, the service treatment records showed there was a puretone threshold shift from the time of entrance to military service to separation.  Please comment why the puretone threshold shift during military service is not related to the veteran's current hearing loss."  

Accordingly, the examiner reviewed the September 2012 report which included a review of the claims folder, including the in-service audiograms.  She did not again review the claims folder.  The examiner again opined that the hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was as follows:  

Pure tone audiometric test results dated 2-24-70 at time of separation from the military were WNL of hearing at 500Hz-6kHz bilaterally.  These WNL of hearing audiometric test results at time of discharge support no hearing loss related to military noise exposure.  Veteran's current hearing loss is not related to military noise exposure based upon hearing level WNL of hearing at 500Hz-6kHz bilaterally at time of discharge.  This examiner knows of no research supporting delayed onset of hearing loss after noise exposure.  

The above opinion has not changed after review of the enlistment and discharge audiometric results reviewed in the C-file.  Results were within test retest with a difference of 5dB to 10dB at all frequencies tested.  Threshold of 30dB at 500Hz at time of enlistment improved by 20dB at time of discharge to 10dB threshold, indicating WNL of hearing at 500Hz at time of discharge.  

The examiner did not indicate that the hearing loss clearly and unmistakably existed prior to service, though this finding was an option on the examination report form.  

Analysis

The Board concedes that the Veteran has hearing loss for VA purposes and that he was exposed to acoustic trauma during his Vietnam service.  However, the preponderance of the evidence is against a finding that his bilateral hearing loss is related to such exposure. 

First, as explained by the VA audiologist in December 2012, the Veteran's in-service audiograms of record do not demonstrate hearing loss but rather showed normal hearing.  This is patently clear as to the right ear at both entrance and separation.  As to the left ear, although the entrance examination showed a mild hearing loss at entrance, the examiner explains that the WNL findings as to that ear at separation unequivocally show improvement and thus a lack of hearing loss bilaterally.  She explains that the hearing results overall at separation were with the test-retest with a difference of 5 to 10 dB's at all frequencies as compared to those on the entrance exam.  She clarified that the present hearing loss was thus not related to service, and she did not find that any hearing loss clearly and unmistakably pre-existed service.  

The Board finds the December 2012 audiologist's opinion to be well-reasoned, thorough and well-supported.  She clearly explained her opinion that the current hearing loss is not related to service.  

Additionally, as to the opinion of Dr. H., the Board finds this opinion to be of less probative weight, as the basis for the opinion is not wholly set forth.  Dr. H. stated that the Veteran's hearing loss is probably related to his Vietnam service since he has not suffered any disease severe enough to have caused the hearing loss.  He concludes it is thus a direct result of acoustic trauma suffered from artillery fire while service in Vietnam.  However, the Board notes that it is unclear whether Dr. H. reviewed any of the service treatment records or audiograms related to the Veteran's service.  He did not address any of the of-record audiograms and opinions which are contrary to his opinion.  The Board finds that his opinion thus is not supported by references to the relevant medical data of record.  Ultimately, the VA examinations related to this claim contain audiometric results and are well-supported persuasive medical opinions against this opinion.  Accordingly, the Board does not find it highly probative as to etiology.  

Although the VA examiner in September 2012 initially checked off findings suggesting there was pre-existing disability that was aggravated as to the left ear, her conclusion at that time was that no current hearing loss was related to service.  In fact, she thereafter clarified her opinion in December 2012, stating her unequivocal opinion that the Veteran's hearing loss is not related to service.  The Board notes that the examiner stated that her opinion had not changed in December 2012, allowing the Board to reasonably infer that this was her opinion as well in September 2012.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the December 2012 audiologist's opinion.  

Moreover, the opinions of the April 2011 and March 2012 VA examiners regarding the etiology of the Veteran's hearing loss disability are also unfavorable to the claim.  All opining VA examiners agreed that the Veteran's hearing loss was less likely than not related to service because his hearing was normal at service separation from service, and there was no evidence of complaints of hearing loss until 30 years after service.  The December 2012 report added that there was no evidence of a significant threshold shift and explained that a decline in hearing loss demonstrated at 500 Hertz in the left ear actually demonstrated improved hearing.  The examiner also stated that hearing loss caused by noise exposure and acoustic trauma occurs at the time of exposure and not a number of years later.  

Finally, the Board has considered the Veteran's contention that his hearing loss is due to noise exposure during service.  While the Veteran may sincerely believe that his post-service hearing loss is related to conceded in-service noise exposure, as a lay person, he is not competent to provide an opinion linking the disability to such exposure.  As discussed above, the weight of the medical opinions addressing this contention is against the claim.

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for bilateral hearing loss disability must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


